Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered March 16, 1983, which convicted defendant, after a jury trial, of the crimes of four counts of robbery in the first degree (Penal Law § 160.15), three counts of robbery in the second degree (Penal Law § 160.10), and one count of criminal possession of a weapon in the second degree (Penal Law § 265.03), and sentenced him to concurrent terms of imprisonment of from 12V2 to 25 years on each first degree robbery count, and of from 5 to 15 years on each second degree robbery count and on the count of weapon’s possession, is unanimously modified, as a matter of discretion in the interest of justice, only to the extent of reducing the sentence on each first degree robbery count to IV2 to 15 years, and otherwise affirmed.
Upon the basis of our examination of the probation report, we find defendant’s sentence to be excessive only in respect to the first degree robbery counts, since he does not have a prior record and appears to possess the potential to be a productive and law-abiding member of society.
We have reviewed defendant’s other points raised on this appeal and find them to be without merit. Concur — Sandler, J. P., Ross, Milonas, Rosenberger and Ellerin, JJ.